Citation Nr: 0607817	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for Meniere's 
syndrome.

Regarding the veteran's claim of an increased rating for 
tinnitus from 10 percent, the RO addressed the issue in a May 
2003 rating decision.  Although the veteran filed a notice of 
disagreement (NOD) in July 2003, and the RO issued a 
statement of the case that same month, he has never submitted 
a substantive appeal.  Pursuant to 38 C.F.R. § 20.302, the 
issue is not in appellate status.
 
Regarding the veteran's service-connected psychiatric 
disorder, the RO increased the veteran's rating to 50 percent 
in a July 2003 decision.  In an August 2003 statement, the 
veteran indicated that the RO's action satisfied his appeal, 
and he did not submit a NOD within one year of the decision.  
Accordingly, this claim is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.

REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

In August 2004, the veteran filed a claim of service 
connection for Meniere's syndrome, contending that it 
resulted from acoustic trauma he experienced while on active 
duty.  Pursuant to 38 C.F.R. § 3.159, the RO sent a VCAA 
notice letter to the veteran in September 2004.  The letter, 
however, misconstrued the veteran's claim as one for a 
secondary service connection and informed him of the 
information and evidence necessary to substantiate a claim 
for Meniere's syndrome, secondary to service-connected 
bilateral hearing loss and tinnitus.  To meet the 
requirements of 38 C.F.R. § 3.159(b)(1), the RO must issue a 
VCAA letter that accurately describes to the veteran the 
evidence necessary to prove his claim for direct service 
connection.

The veteran was scheduled for a VA ear disease examination 
and vestibular diagnostic testing in October 2004 and 
November 2004, but did not appear.  As this matter must be 
remanded to correct its VCAA deficiency, the veteran should 
be afforded another opportunity for an examination and 
testing.

Accordingly, the case is REMANDED for the following actions:

1.	The veteran should be sent a VCAA 
letter which provides the notices 
required under the relevant portions of 
the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  The veteran must be notified of 
the information and medical or lay 
evidence necessary to substantiate a 
claim of service connection for 
Meniere's syndrome, what information 
and evidence he is expected to provide, 
and what information and evidence the 
VA will seek to provide.  The appellant 
must also be instructed to provide any 
evidence in his possession that 
pertains to his claim.  In addition, 
include an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the United States Court 
of Appeals for Veterans Claims (Court) 
in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).
2.	The veteran should be scheduled for a 
VA ear disease examination and 
vestibular diagnostic testing.  The 
claims folder and a copy of this REMAND 
should be made available to the 
examiner in conjunction with the 
examination.  If the veteran's 
symptomatology is indicative of 
Meniere's syndrome, the examination 
report should include a response to the 
following item:
State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's Meniere's syndrome is the 
result of his exposure to acoustic 
trauma in service, described as 
rifle fire and bazooka field 
exercises, as opposed to being due 
to some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

3.	After an appropriate period of time, or 
after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claim of service connection 
for Meniere's syndrome should be 
readjudicated.  In the event that the 
claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  He should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

